Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
2.	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 1 recites “the first available and a second available contacts have a same priority or no priority”, there are no support in Applicant’s specification for this limitation. Applicant is required to point out supported in the specification for every limitations in the claim. Similarly, claims 8 and 15 have the same defects. Dependent claims 2-7, 9-14, and 16-20 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	Claims 1, 6-8, 13-15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anisimov et al. (2009/0171729).
As to claim 1, Anisimov teaches a method comprising: receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a pairing strategy for pairing a first available contact and a second 
It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the teachings of the first available contact and second available contacts have not previously interacted with any agent that strictly utilizing either FIFO pairing strategy for the first contact that waiting in the queue for his or her turn and behavioral pairing strategy for the second contact that bypass the long wait queue to chat to a live agent without previously interacted with any agent for the purpose of improving performance, achieving ease and reducing cost of implementation.
As to claims 6, 13, 20, Anisimov teaches the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the pairing strategy is a behavioral pairing strategy ([0101] – pairing upset customer to alive agent).
As to claims 7 and 14, Anisimov does not explicitly discuss the method of claim 1, the system of claim 8, wherein the plurality of pairing strategy is a diagonal pairing strategy. Anisimov teaches the pairing strategy is a behavioral pairing strategy ([0101]); while the claims utilizing diagonal pairing strategy. The latter one is the preferred one in this instant application. It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the diagonal pairing strategy into the teachings of 
Claims 8 and 15 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Anisimov teaches instructions stored on a computer readable medium, a processor couple and operate in a contact center system (not shown in Figs. 1 & 3).

4.	Claims 2-3, 5, 9-10, 12, 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anisimov et al. (2009/0171729) in view of Friedes et al. (US Patent 5,311,572).
As to claims 2, 9, and 16, Anisimov teaches transferring a call to a live agent ([0052, 0101]), informing agent that the session is in progress either current session or in queue for a first agent or a second agent in the contact center ([0109]).  Anisimov does not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the first available contact has a higher expected outcome on the metric than the second available contact.
Friedes teaches loyal customers potential purchasers of high profit margin have rating numbers distinguishing them from other potential customers (col. 8, lines 61-68); it would have been obvious that the loyal contact has higher expected outcome on the metric, for example, high profit margin items, than the other potential contact.
It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the teachings of Friedes into the teachings of Anisimov for the purpose of an agent can provide priority and proper treatment for loyal customers.

As to claims 5, 12, and 19, Friedes teaches a business rating code which assesses the likelihood of sales closure with the contact based on previous dealings and other factors and loyal contacts potential purchases of high profit margin items (col. 8, lines 61-68); and it would have been obvious that the loyal customer has higher expected outcome on the metric, for example, high profit margin items, than the other potential customer. Friedes further teaches collecting appropriate information from the caller such as type of transaction desired: general information, sales, service, billing .

5.	Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anisimov et al. (2009/0171729) in view of McConnell et al. (2005/0043986).
As to claims 4, 11, and 18, Anisimov does not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the pairing strategy compares a percentile of an available agent with percentiles of at least the first available contact and the second available contact.
McConnell teaches monitoring agent performance using several metrics include handling time, quality, cross sales, first call resolution, close ration and directing calls/contacts to agents whose close ratios and to a lesser degree, cross sales are high to direct calls/contacts to agents who has a reasonable close ratio and effectively cross sell because more time can be spent on calls encouraging additional sales ([0013]); and selecting an agent to service a contact account the proficiency and performance of the agents, and algorithm considers agent availability as a factor in the agent selection process such as restricting its selection to agents that are currently waiting to receive call, considers the potential value of the call, preferentially route high-value calls to agents with a history of realizing a high level of value from such calls, considers agent work load and adjusting selection of agent to avoid over working higher performing agents or under working lower performance agent ([0015, and 0070]). It would have been obvious to compare percentile of an available agent to percentiles of at least the 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of McConnell into the teachings of Anisimov for the purpose of better managing contact communications and selecting a preferred agent to service a contact at a contact center.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/154913 (reference application) in view of Anisimov et al. (2009/0171729). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the copending Application No. 17/154913 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


U.S. Patent Application 17/154,910
1. A method comprising:
1.  A method comprising:
receiving, by at least one computer processor configured and operate in the contact center system, a pairing strategy for pairing a first available contact and a second available contact associated with a contact center skill;
receiving, by at least one computer processor configured and operate in the contact center system, a pairing strategy for pairing a first available agent and a second available agent to contacts associated with a contact center skill;
wherein the first available agent has a higher expected performance on a metric than the second available agent for a first contact;
wherein the first available agent has a higher expected performance on a metric than the second available agent for a second contact;
wherein the first agent became available before the second agent;
wherein the first and second available contacts have a same priority or no priority;
wherein the first available contact arrived prior to the second available contact,
wherein the first and second available agents have a same priority or no priority;
wherein either ordering or paring the first and second available contacts is possible regardless of whether the first and second 


wherein the pairing strategy is configured to improve aggregate performance on the metric for the first and second available agents over a first-in first-out (FIFO) strategy or a random strategy.


Copending Application No. 17/154910 does not teach the first and second available contacts have a same priority or no priority; wherein the first contact arrived prior to the second contact. Anisimov the first and second available contacts have a same priority or no priority (at least paragraph 101 and throughout Anisimov patent application there is no mention about priority; wherein the first contact arrived prior to the second contact ([0101] – where Anisimov discussed there is a queue where the first customer arrived and already waited in the queue prior the second available customer audibly frustrated). It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the teachings of Anisimov into the teachings of Copending Application No. 17/154913 for the purpose of improving performance, achieving ease and reducing cost of implementation.
The examiner notes that claims 3-8, 10-15, and 17-20 of the ‘913 patent application respectively corresponds to claims 3-8, 10-15, and 17-20 of the ’910 copending patent application.
Response to Arguments
8.	Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. With respect to independent claims 1, 8, and 15 that rejected under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection(s), Applicant referred to [0040] of Applicant’s specification recites that in FIFO Strategy 110, all four possible outcomes are equally likely…either contact may be selected with equal probability and equal priority based on, for example, which contact has been waiting longer…However, the claims directed to the pairing strategy is configured to improve aggregate outcomes on a metric for the first and second available contacts over FIFO strategy while [0040] discloses in FIFO strategy either contact may be selected with equal probability and equal priority. Applicant further referred to [0046] of Applicant’s specification and alleged that this paragraph refers to contacts who have not priority. Examiner respectfully disagrees. Contacts are no longer labeled based on their contribution towards a probability of purchase do not support or disclose contacts who have not priority. Hence, the rejection(s) is/are maintained.
Applicant mainly argues that Anisimov fails to disclose the method of claim 1. Specifically, Anisimov ‘s scenario described only relates to a single customer and not to the claimed pairing strategy for pairing a first available contact and a second available contact associated with a contact center skill and not disclose a second contact; Anisimov fails to disclose “the first available contact arrived prior to the second available contact”, and “the pairing strategy is configured to improve aggregate outcomes on a metric for the first and second available contacts over a first-in-first-out (FIFO) strategy or a random strategy”. Examiner respectfully disagrees. Anisimov teaches plurality of 
Applicant argues that dependent claims 2-7, 9-14, and 16-20 virtually dependent on independent claims 1, 8, and 15. Therefore, please refer to the above responses with respect to independent claims 1, 8, and 15.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is 
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.